CRANCH, Chief Judge,
was of opinion that Thompson could not now come in as a general creditor of King’s estate for the balance.
MORSELL, Circuit Judge, contra.
■THRUSTON, Circuit Judge, being absent, -the case was continued to the next term, when upon further argument by the same counsel, ■
THE COURT (CRANCH, Chief Judge, contra), stopped R. S. Coxe in reply, and decided that Thompson could come in as a general creditor, upon the assets of George King’s estate, for the difference between the amount of sales of the house and lot, and. the amount -of the value of Thompson’s improvements as found by the auditor.